DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 5, 9-11 newly amended.
	Claims 2-3 cancelled.
	Claims 1, 4-16 pending.
Response to Arguments
	Applicant’s arguments filed 06/30/2022 have been fully considered.
	Applicant’s arguments regarding the rejection of claim 16 under 35 USC § 101 are not persuasive. Applicant asserts that claim 13 has been amended in order to direct the claim to statutory subject matter. Examiner presumes that this is a typographical error and will apply this argument to amended claim 16. The recitation of “non-transitory” does not provide structure for the claimed software. See MPEP 2106.03.
	Applicant’s amendments do not overcome the rejections of claims 1, 4-16 under 35 USC § 112(b). See updated rejections below.
Applicant’s arguments with respect to the Tsui reference (Remarks pg. 8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See updated rejections under 35 USC § 103
	In response to applicant's arguments against the references individually (Arguments regarding General Minimum Variance Unbiased Estimation; first 3 paragraphs of pg. 9), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-16 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, some elements are recited only in the preamble (e.g. a switch, a generator for generating baseband signals). It is unclear whether these limitations are required by the claim. Claims 4-15 rejected as dependent.
Regarding claims 4 and 5, the use of the word “respective” renders the claims unclear. Claim 6 rejected as dependent.
Regarding claim 8, the use of the word “different” is unclear. It is unclear what the electrical length of the m antennas are being compared to. The phrase “compensation of the different electrical lengths” lacks antecedent basis.
Regarding claim 11, the method of claim 1 is directed towards a method of measuring an angle (i.e. a method of using a device) and the technical characteristics of the device of claim 11 are therefore unclear. Claims 12-16 rejected as dependent.
Regarding claim 15, the phrase “arrangement comprising the device according to claim 11, the arrangement being adapted for” is unclear. It is unclear whether the arrangement differs from the device. The technical characteristics of “the arrangement being adapted” are also unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites software per se. Neither the claim nor the specification includes structural recitations. See MPEP 2106.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20180203091 A1; hereinafter “Robinson”) in view of Fattouche et al (cited in IDS; WO 0069198 A1; hereinafter “Fattouche”).

Regarding claim 1,
	Robinson teaches:
Method of measuring an angle of arrival (AOA) of an incoming signal using m separate antennas where m is an integer greater than one, ([0002] – Multiple antennas and associated receivers are often used to detect and determine the angle of arrival (AoA) of an E signal (e.g., electromagnetic radiation such as radar).) wherein antennas are coupled with a single receiver, (Figs. 2b, 2c – only one of the N ADCs 201a-201n operates on signals from each of N antennas 202a-202n; [0027] – Each ADC 201a-201n is sampled using radar emissions received on all antennas 202a-202n (step 308).)
wherein a switch comprises an electronic signaller for sequentially supplying the incoming signal, as received at the m antennas to the receiver by the switch, (As best interpreted by examiner, the switch is only recited in the preamble and is not required by the claim)
wherein a sampling of the incoming signal as received at the m antennas has a sampling rate and cycle time being performed in repetitive cycles, (Fig. 3 – sampling block; [0026-27])
the method comprising:  providing a signal processor coupled to the respective analog-to-digital converter to analyze the digitized signals and to determine the angle of arrival of the incoming signal, ([0005] – processor configured to process outputs of the ADCs corresponding to the sampling of the signals at each of the antennas to calculate an angle of arrival)
wherein the receiver comprises a generator for generating baseband signals having an in-phase component and a quadrature component from the incoming signal and for forwarding the signals to an analog-to-digital converter to provide digitized samples for each of the m antennas in each cycle; (As best interpreted by examiner, the baseband generator is only recited in the preamble and is not required by the claim)
wherein the sampling rate of the signal processor is smaller than the number of m antennas multiplied by a minimum sampling rate, which is necessary to clearly reconstruct the incoming signals of the individual m antennas; ([abstract] – Bandpass or non-uniform under-sampling may be employed to sample all of the antennas at a relatively low data rate; [0004] – uniform under-sampling)
wherein the incoming signal supplied to the receiver comprises a phase error; ([0033] – phase error)
compensating for the phase error by a multiple sampling of at least one antenna  ([0033-34] –  “Cued removal uses the first mode Nyquist sampling to assist the strong signal removal… strong signal 507, 509 removal before determining the phase and AoA of the weak signal 508, 510 is illustrated in FIGS. 5D and 5E”; [0003] – “in a first mode, all of a plurality of receivers sample a signal received at at least one of a plurality of antennas”) and signal processing by a statistical method.; and ([0033-35] – “AOA error distribution… blind removal relies solely on the N non-uniformly under-sampled ADCs to characterize and remove the strong signal… strong signal 507, 509 removal before determining the phase and AoA of the weak signal 508, 510 is illustrated in FIGS. 5D and 5E”)

Robinson does not teach:
wherein the statistical method comprises using a uniformly best unbiased estimator.

Fattouche teaches:
Method according to claim 1, wherein the statistical method comprises use of a uniformly best unbiased estimator.  ([pg. 72-74, section 5.1] – Several methods of adjusting the observed TOAs such that the sum of the squares of the residuals is a minimum are available including: General Minimum Variance Unbiased Estimation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Robinson’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Robinson teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals. Robinson further teaches correction of phase error by removing and filtering signals; (2) Fattouche teaches an AOA determination technique of reducing error through the use of minimum variance estimation; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5,
	Robinson in view of Fattouche teaches the invention as claimed and discussed above.
	Robinson further teaches:
Method according to claim 1, wherein the incoming signals comprise different frequencies wherein the frequencies are outside respective coherence bandwidths.  ([0002] – highest frequency of interest is typically at least nine times (9x) the lowest frequency)

Regarding claim 6,
	Robinson in view of Fattouche teaches the invention as claimed and discussed above.
	Robinson further teaches:
Method according to claim 5, wherein the frequencies differ by at least a factor of 2 with the frequencies being outside the respective coherence bandwidths.  ([0002] – highest frequency of interest is typically at least nine times (9x) the lowest frequency)

Regarding claim 7,
Robinson in view of Fattouche teaches the invention as claimed and discussed above. 

Robinson does not explicitly teach:
Method according to claim 1, wherein a distance d between at least two of the m antennas corresponds to at least half the wavelength of at least one incoming signal.   

Fattouche teaches:
Method according to claim 1, wherein a distance d between at least two of the m antennas corresponds to at least half the wavelength of at least one incoming signal. (“Figures 16a, b and c assume, without loss of generality, that the baseline between any two antennas (shown as d.sub.1;.Math..sub.;2 in Figure 15) is 2/3 meters and that the wavelength of the signal transmitted from the CT corresponds to a carrier frequency of 1.9GHz. Figures 16a, b and c also assume that the CT is far from all antennas with respect to their baseline, d,.sub.;.Math..sub.;2.”; 1.9GHz corresponds to approximately 14cm; “amount of ambiguity is a function of the baseline between the two receiving antenna” )

Regarding claim 9,
	Ronbinson in view of Fattouche teaches the invention as claimed and discussed above. 
Robinson further teaches:
Method according to claim 1, wherein an estimate of the angle of arrival is provided for measuring an angle of arrival (AOA) for at least 2 of the m antennas ([0017] – when signals of interest are detected, multiple (N) receivers/antennas are all cued to the frequency of the detected signal to measure AoA; [0019] – The phase for each detected signal of interest at each antenna is computed from the bandpass of non-uniformly spaced samples to measure AoA using interferometry)

Regarding claim 10,
Robinson in view of Fattouche teaches the invention as claimed and discussed above.

Robinson does not teach:
Method according to claim 9, wherein the estimate of the angle of arrival comprises the least-squares method.  

Fattouche further teaches:
Method according to claim 9, wherein the estimate of the angle of arrival comprises the least-squares method.  ([pg. 48, lines 9-10] – it is possible to resolve the ambiguity using redundant observations based on Least-Squares techniques)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Robinson’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Robinson teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches an AOA determination technique of improving accuracy through the use of least-squares; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
	Robinson in view of Fattouche teaches the invention as claimed and discussed above.
	Robinson in view of Fattouche teach:
Device wherein the device is operated according to the method according to claim 1.  (See rejection under 103 of claim 1)

Regarding claim 12,
	Robinson in view of Fattouche teaches the invention as claimed and discussed above.
Device according to claim 11, wherein the device is operated by a self-sufficient energy source. (As best interpreted by examiner, the additional element of claim 12 is a statement of intended use and is not required by the claim.  The prior art used to reject claim 11 also reads on claim 12.)

Regarding claim 13, 
	Robinson in view of Fattouche teaches the invention as claimed and discussed above. 
	Robinson does not teach:
Device according to claim 11, wherein the device is part of a real-time localization system

	Fattouche teaches:
Device according to claim 11, wherein the device is part of a real-time localization system.  ([Pg. 5, lines 4-10] – signal parameter estimate may be combined with other location information in order to produce an estimate of the location of the receiver in latitude and longitude, or an equivalent coordinate system)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Fattouche’s known technique to Tsui’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Tsui teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Fattouche teaches an application of AOA estimation (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15, 
Robinson in view of Fattouche teaches the invention as claimed and discussed above. 
	Robinson further teaches:
Arrangement comprising the device according to claim 11, the arrangement being adapted for locating at least one mobile transmitter, wherein the device comprises a central data processing unit which evaluates the determined angles of arrival, ([0003] – outputs of the ADCs processed to calculate an angle of arrival; [0022] – samples received from ADCs… forwards the resulting data to data processing modules 207, which comprise one or more processors (central processing units or “CPUs”))

Regarding claim 16, 
	Robinson in view of Fattouche teaches the invention as claimed and discussed above. 
Software, comprising a non-transitory app, which is provided on the mobile transmitter and which enables locating the mobile transmitter by the arrangement according to claim 15. (As best interpreted by examiner, the additional element of claim 16 is a statement of intended use and is not required by the claim. The prior art used to reject claim 15 also reads on claim 16.)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Fattouche as applied to claim 1 above, and further in view of Sapp (US 20110260911 A1)

Regarding claim 4,
Robinson in view of Fattouche teaches the invention as claimed and discussed above. 

Robinson in view of Fattouche does not teach:
Method according to claim 1, wherein a phase unwrapping is performed in the signal processor.  

Sapp teaches:
Method according to claim 1, wherein a phase unwrapping is performed in the signal processor.  ([0033] – In processing block 304, the initial ambiguity vectors are essentially phase unwrapped)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sapp’s known technique to Robinson in view of Fattouche’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Robinson in view of Fattouche teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Sapp teaches a technique of resolving angle of arrival ambiguities through unwrapping; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased resolution; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Fattouche as applied to claim 1 above, and further in view of Alexander (US 20180031671 A1)

Regarding claim 8,
Robinson in view of Fattouche teaches the invention as claimed and discussed above. 

Robinson in view of Fattouche does not teach: 
Method according to claim 1, wherein the electrical length of the m antennas is different and wherein the compensation of the different electrical lengths of the m antennas is performed in the signal processor.  

Alexander teaches:
wherein the electrical length of the m antennas is different and wherein the compensation of the different electrical lengths of the m antennas is performed in the signal processor.  ([0059-0060] – phase shift (principally) due to the different path length to the two antennas… could be mapped to an imbalance… using the imbalance database… comparing the constructed imbalance value to the database of imbalance values (and their corresponding angle of arrival AoAs))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Alexander’s known technique to Robinson in view of Fattouche’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Robinson in view of Fattouche teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Alexander teaches compensation for differing antenna electrical lengths while solving for angle of arrival; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Fattouche as applied to claim 11 above, and further in view of Pandey et al (US 9989633 B1; hereinafter, “Pandey”).

Regarding claim 14, 
Robinson in view of Fattouche teaches the invention as claimed and discussed above. 

	Robinson in view of Fattouche does not teach:
Device of claim 11, wherein the device comprises a system-on-a-chip (SoC), which comprises the receiver and/or the signal processor.  

Pandey teaches:
Device of claim 11, wherein the device comprises a system-on-a-chip (SoC), which comprises the receiver and/or the signal processor.  ([Col. 2, lines 30-31] – The processing device may be part of a System on Chip (SoC))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Pandey’s known technique to Robinson in view of Fattouche’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Robinson in view of Fattouche teaches a base method of receiving and processing data in order to solve for angle of arrival of the incoming signal for multiple incoming signals; (2) Pandey teaches a processing device for estimating angle of arrival based on RF signals; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased ease of implementation; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648